Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This employment agreement (this “Agreement”) is entered into this 23rd day of
November, 2010 by and among Manhattan Bancorp (“MB”) and Bank of Manhattan, N.A.
(“the Bank”) (collectively referred to as “the Company”) on the one hand, and
Terry L. Robinson (“Employee”) on the other hand, on the terms and conditions
set forth herein.

 

1.                                       Position

 

Employee shall be the President and Chief Executive Officer (“CEO”) of MB and
the Bank. Employee’s duties under this Agreement shall include all ordinary and
reasonable duties customarily performed by the Chief Executive Officer of a
commercial banking institution in California, subject to the powers by law
vested in the Boards of Directors of MB and the Bank. As such, Employee shall be
responsible for the overall, day-to-day operation and administration of the
Company and shall assume responsibility for and oversee the development and
implementation of the policies and procedures for the operating functions of the
Company. Employee shall be appointed to the board of directors of the Bank
during the term of this Agreement and any extensions thereof.

 

Employee’s principal responsibilities and duties as President and CEO shall
include the following:

 

(a)                                  Operating the Company, its properties and
related interests in accordance with the management philosophy and basic
objectives of the Board of Directors.

 

(b)                                 Operating the Company on a profitable basis
and in accordance with the profit goals established by the Board;

 

(c)                                  Exercising diligence with respect to the
control of the costs of operation and other expenses directly or indirectly
involving interests of the Company;

 

(d)                                 Achieving the Company’s business development
objectives, including the growth of both loans and deposits and general banking
operations of the Bank;

 

(e)                                  Directing the development and
implementation of the Company’s policies and procedures in the functional areas
of credit administration, loan and client development, finance and accounting,
human resources, and legal and regulatory compliance;

 

(f)                                    Overseeing the development and
implementation of and adherence to the Company’s annual operating budget and
business plan;

 

(g)                                 Serving as the Company’s liaison officer for
examination teams from various regulatory agencies;

 

(h)                                 Overseeing the Company’s adherence to and
compliance with banking laws and regulatory reporting requirements;

 

--------------------------------------------------------------------------------


 

(i)                                     Overseeing human resources management
compliance with labor laws and the effectiveness of human resources management
in the selection and evaluation of personnel;

 

(j)                                     Supervising the officers and employees
of the Company; and

 

(k)                                  Reviewing and approving all compensation
recommendations for officers and employees.

 

2.                                       Exclusivity

 

Employee expressly agrees as a condition to the performance by Company of its
obligations herein that, during the term hereof, he will not, directly or
indirectly, render any services of an advisory nature or otherwise become
employed by, or participate or engage in, any business competitive with any
businesses of the Company, without the prior written consent of the Company;
provided, however, that nothing herein shall prohibit Employee from owning stock
or other securities of a competitor which are relatively insubstantial to the
total outstanding stock of such competitor, and so long as he in fact does not
have the power to control or direct the management or policies of such
competitor and does not serve as a director or officer of, and is not otherwise
associated with, any competitor except as consented to by the Company.  Nothing
contained herein shall preclude substantially passive investments by Employee
during the term hereof that may require nominal amounts of his time, energies
and interest.  Employee agrees that he shall not engage in conduct which is in
contravention of the Company’s conflict of interest policy.

 

3.                                       Term

 

Employee’s employment under this Agreement shall commence on January 1, 2011
(“the Effective Date”) and shall continue thereafter for a period of two
(2) years from the date thereof, subject, however, to prior termination of this
Agreement as hereinafter provided (“Term”).

 

4.                                       Compensation

 

(a)                                  Salary

 

The Company shall pay Employee a base salary (“Base Salary”) of $250,000 per
annum, less appropriate withholdings, taxes and similar deductions, payable in
equal installments on those days when the Company normally pays its employees.
Not less than once each 12 months, the Board shall review and evaluate the Base
Salary of Employee based upon the performance of Employee, market conditions for
salaries to individuals similarly employed, increases in the cost of living, and
similar factors.

 

(b)                                 Bonus

 

Employee shall be eligible for consideration for an annual bonus target of  40%
of Employee’s Base Salary based on an annual incentive plan.   The amount of
bonus compensation, if any, to be paid to Employee shall be determined in the
sole discretion of the Board based upon the performance of Employee and the
results of the Company’s operations.  Any such bonus

 

2

--------------------------------------------------------------------------------


 

compensation shall be paid no later than March 15 of the calendar year following
the calendar year in which Employee performs the services for which the bonus is
to be paid.

 

(c)                                  Business Expenses

 

Employee shall be entitled to reimbursement by the Bank or MB for any ordinary
and necessary business expenses incurred by Employee in the performance of
Employee’s duties in accordance with the Bank’s and MB’s reimbursement policies
in effect from time to time, provided that each such expenditure is of a nature
qualifying it as a proper deduction on the federal and state income tax returns
of the Bank and MB as a business expense and not as deductible compensation to
Employee; and Employee furnishes to the Bank and MB adequate records and other
documentary evidence required by federal and state statutes and regulations
issued by the appropriate taxing authorities for the substantiation of such
expenditures as deductible business expenses of the Bank and MB and not as
deductible compensation to Employee.

 

In order to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Internal Revenue Code”), (i) in no event shall any payment under
this Section 4(c) or Sections 4(d)(iii) or (iv) be made later than the end of
the calendar year next following the calendar year in which such expenses were
incurred, and Employee shall be required to have submitted substantiation for
such expenses at least 10 days before the last date for payment, (ii) the amount
of such expenses that the Company is obligated to pay in any given calendar year
shall not affect the expenses that the Company is obligated to pay in any other
calendar year, and (iii) Employee’s right to have the Company pay such expenses
may not be liquidated or exchanged for any other benefit.

 

(d)                                 Benefits

 

During the term of his employment under this Agreement, Employee shall be
entitled to receive the following benefits:

 

(i)                                     Employee shall be eligible to
participate in all employee benefit plans maintained by the Company, including
(without limitation) any disability, health, accident and other insurance
programs, paid vacations, and similar plans or programs, subject to terms and
conditions of each plan currently in effect.

 

(ii)                                  Employee is entitled to four (4) weeks of
vacation per year. Accrual and use of vacation time shall be governed by the
Company’s applicable policies and procedures.

 

(iii)                               Employee will be provided with an executive
membership at the Manhattan Country Club at the Bank’s expense.  The Bank shall
pay or reimburse Employee for all dues associated with such membership and
reimburse Employee for all business expenses incurred at the Club in accordance
with the Bank’s reimbursement policies.

 

(iv)                              The Company will provide Employee with a
relocation reimbursement payment of up to $30,000 to reimburse Employee for any
reasonable relocation-related expenses that Employee incurs in relocating to the
Manhattan Beach area, such as any

 

3

--------------------------------------------------------------------------------


 

temporary living allowance, the reasonable cost of moving Employee’s personal
effects and furniture, the cost incurred in terminating any current lease
arrangement Employee has in Orange County, and similar costs.  Employee shall
provide appropriate documentation to support the costs incurred prior to the
Company’s reimbursement of such costs.  The Company’s provision of this
reimbursement payment is contingent on Employee completing his relocation to the
Manhattan Beach area within six (6) months of the effective date of this
Agreement.

 

(e)                                  Stock Options

 

Concurrent with the execution of this Agreement, Employee shall be granted
options pursuant to the Manhattan Bancorp 2010 Equity Incentive Plan (the
“Plan”) to purchase an aggregate of eighty thousand (80,000) shares of the
common stock of MB (the “Common Stock”).  Such options shall be granted with an
exercise price equal to the greater of the tangible book value per share of the
Common Stock and the fair market value of the Common Stock on the date of the
grant of such options.  Such options shall be reflected by two separate option
awards, each of which shall have a term of ten (10) years from the date of the
grant of such option.  The first option award, representing options to purchase
an aggregate of forty thousand (40,000) shares of Common Stock, shall vest in
three installments of 33.33% per year over a period of three (3) years, with the
first such installment to vest one year from the date of grant, and with
subsequent installments vesting two and three years thereafter.  The second
option award, representing options to purchase an aggregate of forty thousand
(40,000) shares of Common Stock, shall vest (a) over a period of three years and
(b) following achievement of such performance vesting benchmarks to be
determined by the Board in its reasonable discretion, in consultation with
Employee.

 

5.                                       Disability and Death

 

(a)                                  If Employee suffers a physical or
psychological condition which renders him incapable of performing the essential
functions of his job with or without a reasonable accommodation prior to the
termination of this Agreement, then, to the extent permitted by law, the Company
shall have the right upon ten days written notice to terminate this Agreement
and Employee’s employment hereunder.

 

(b)                                 Immediately following the date on which the
Company terminates Employee’s employment pursuant to Section 5(a) of this
Agreement, or earlier if required by law, the Company shall pay to Employee all
incurred but unreimbursed business expenses, accrued but unpaid salary, awarded
but unpaid bonus, and accrued but unused vacation time, such salary and vacation
time to accrue until the last day of the month in which Employee’s last working
day occurred.  Thereafter, the Company’s obligations shall terminate.  Employee
shall not be eligible to receive any separation pay if terminated pursuant to
Section 5(a), but Employee shall continue to be eligible to receive benefits
under the disability plans, if any, that the Company maintains as of the date of
termination, provided that Employee satisfies the requirements of such plans, if
any.

 

(c)                                  If Employee dies before receipt of the
entire amount specified in Section 5(b), then unpaid amounts shall be paid to
Employee’s estate.

 

4

--------------------------------------------------------------------------------


 

(d)                                 In the event of Employee’s death during the
Term of this Agreement, this Agreement shall terminate. Immediately after the
date of death, the Company shall pay to Employee’s estate all incurred but
unreimbursed business expenses, accrued but unpaid salary, awarded but unpaid
bonus, and accrued but unused vacation time, with such salary and vacation to
accrue until the last day of the month in which Employee’s last working day
occurred.  No separation pay shall be paid if termination occurs pursuant to
this Section.

 

6.                                       Termination for Cause and Without Cause

 

(a)                                  The Bank or MB may terminate this Agreement
at any time by action of its Board for cause (“Cause”).  For purposes of this
Agreement, termination for “Cause” shall mean termination because of Employee’s
personal dishonesty, incompetence, willful misconduct, any breach of fiduciary
duty involving personal profit, intentional failure to perform stated duties,
willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) or final cease-and-desist order or material breach of any
provision of this Agreement.  For purposes of this Agreement, no act, or the
failure to act, on Employee’s part shall be considered “willful” unless done, or
omitted to be done, not in good faith and without reasonable belief that the
action or omission was in the best interests of the Bank or MB.  If Employee
shall have not relocated to the Manhattan Beach area on or before July 1, 2011,
which is six months after the Effective Date, any termination of this Agreement
by the Bank or MB from and after July 1, 2011 and until the date that Employee
shall have relocated to the Manhattan Beach area shall be deemed a termination
for Cause.  Termination under this Section shall not prejudice any remedy that
the Bank or MB may have at law, in equity, or under this Agreement.

 

In the event Employee is terminated for Cause, Employee shall be entitled to
receive his Base Salary through the effective date of the termination, any
incurred but unreimbursed business expenses, and any accrued but unused vacation
time as of the date of termination. Employee shall not be entitled to any other
compensation.  Employee shall not be eligible to receive any separation pay if
terminated for Cause.

 

(b)                                 During the Term, this Agreement may be
terminated immediately without Cause and at will by the Company upon written
notice, or by resignation by the Employee for Good Reason. For purposes of this
provision, “Good Reason” shall mean: (i) the assignment to Employee of material
duties of a substantially lesser responsibility than those described in
Section 1 hereof, (ii) a material diminution in the authority or
responsibilities of Employee or requirement that Employee report to anyone other
than the Board of Directors of MB or the Bank, or (iii) a material reduction in
the Employee’s Base Salary.

 

(i)                                     Employee shall be required to provide
the Company with written notice detailing with specificity the reasons that
Employee believes that he has Good Reason to terminate the Agreement no later
than 90 days after the initial existence of such reasons.  Upon receipt by the
Company of such notice by Employee, the Company shall have the right to revoke
any changes identified by Employee within 30 days of said notification, in which
case no Good Reason shall be deemed to exist.

 

5

--------------------------------------------------------------------------------


 

(ii)                                  If Employee’s employment is terminated
without Cause by the Company under this Section, Employee shall be paid out his
Base Salary through the date of termination, any accrued but unused vacation pay
as of the date of termination, and any incurred but unreimbursed business
expenses.  In addition, if Employee’s employment is terminated without Cause by
the Company under this Section at any time after the date which is six months
after the Effective Date and Employee executes and does not revoke a waiver and
release agreement in a form acceptable to the Company, and any period for
revocation expires, all occurring no later than thirty-five (35) days following
termination, then Employee shall be paid separation pay equivalent to an
additional twelve (12) months of salary based upon the Employee’s then current
annual Base Salary (“Separation Pay”).  The Separation Pay, less applicable
state and federal withholdings, shall be paid in equal installments during a
twelve month period on the Company’s regular payroll dates (commencing with the
first payroll date that is more than ten days following termination).

 

(c)                                  During the Term, this Agreement may be
terminated without Good Reason by Employee on 90 days notice to the Company
(“the Notice Period”). If this Agreement is terminated without Good Reason by
Employee, Employee shall continue to receive his Base Salary through the
effective date of his termination, any accrued but unused vacation pay as of the
date of termination, and any incurred but unreimbursed business expenses.   The
Company reserves the right to accelerate Employee’s last day of employment and
pay him out for the remainder of the Notice Period on the Company’s regular
payroll dates, or to request Employee not to report to work during the Notice
Period.  Employee agrees to cooperate fully with the Company with respect to the
transition of his duties and responsibilities during the Notice Period.

 

(d)                                 Unless otherwise agreed, if Employee is
terminated for any reason or resigns for any reason, Employee agrees to resign
immediately from the Board of Directors and all committees or other positions
held with MB or the Bank, if any, effective as of the last date of employment.

 

(e)                                  The expiration of this Agreement at the end
of the Term shall not constitute a termination without Cause or for Good Reason
pursuant to this Section.

 

7.                                       Supervisory Matters

 

If Employee is suspended and/or temporarily prohibited from participating in the
conduct of the Bank’s or MB’s affairs by notice served under Section 8(e)(3) or
8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. Section 1818(e)(3) and
(g)(1)), the obligations of the Bank and MB under this Agreement shall be
suspended as of the date of service, unless stayed by appropriate proceedings. 
If the charges in the notice are dismissed, the Bank and MB may in its
discretion:  (i) pay Employee all or part of the compensation withheld while
their obligations under this Agreement were suspended; and (ii) reinstate (in
whole or in part) any of their obligations which were suspended.  If Employee is
removed and/or permanently prohibited from participating in the conduct of the
Bank’s or MB’s affairs by an order issued under Section 8(e)(3) or 8(g)(1) of
the Federal Deposit Insurance Act (12 U.S.C. Section 1818(e)(3) or (g)(1)), all
obligations of the Bank under this Agreement shall terminate as of the effective
date of the order, but vested rights of the parties shall not be affected.  If
the Bank is in default (as defined in

 

6

--------------------------------------------------------------------------------


 

Section 3(x)(1) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1813(x)(1)), all obligations under this Agreement shall terminate as of
the date of default, but vested rights of the parties shall not be affected. 
All obligations under this Agreement shall be terminated, except to the extent
that it is determined that continuation of the Agreement is necessary for the
continued operation of the Bank; (i) by the Federal Deposit Insurance
Corporation at the time that the Federal Deposit Insurance Corporation enters
into an agreement to provide assistance to or on behalf of the Bank under the
authority contained in Section 11 of the Federal Deposit Insurance Act (12
U.S.C. Section 1821); or (ii) by the Federal Deposit Insurance Corporation or
the United States Comptroller of the Currency or his or her designee, at the
time that the Federal Deposit Insurance Corporation or the United States
Comptroller of the Currency or his or her designee approves a supervisory merger
to resolve problems related to the operation of the Bank or when the Bank is in
an unsafe or unsound condition.  All rights of the parties that have already
vested, however, shall not be affected by such action.

 

8.                                       Golden Parachute Limitation

 

Notwithstanding any other provision of this Agreement, separation compensation
under Section 6(b) hereof will be reduced as provided below if, and to the
extent, necessary to avoid any additional tax or penalty imposed on “excess
parachute payments” under the Internal Revenue Code.

 

If Employee’s severance or other compensation provided by MB and/or the Bank
under Section 6(b) hereof and outside this Agreement would cause any such
payment to be an “excess parachute payment” (as defined in Section 280G(b)(1) of
the Internal Revenue Code), then the payments under Section 6(b) hereof will be
reduced (pro rata in the case of installment payments) to the largest amount
which may be paid without any portion of such amount being subject to the excise
tax imposed by Section 4999 of the Internal Revenue Code.  In the event there is
a dispute among the parties regarding the extent to which payments must be
reduced pursuant to this Section, such dispute will be settled in accordance
with Section 17 below; and no such disputed payment shall be made until the
dispute is settled.

 

9.                                       Section 409A Limitation

 

It is the intention of Bank, MB and Employee that the severance and other
benefits payable to Employee under this Agreement either be exempt from, or
otherwise comply with, Section 409A of the Internal Revenue Code
(“Section 409A”).  Notwithstanding any other term or provision of this
Agreement, to the extent that any provision of this Agreement is determined by
Bank and MB, with the advice of its independent accounting firm or other tax
advisors, to be subject to and not in compliance with Section 409A, including,
without limitation, the timing of commencement and completion of severance
benefit and/or other benefit payments to Employee hereunder, or the amount of
any such payments, such provisions shall be interpreted in the manner required
to comply with Section 409A.  If any payment to be made hereunder is
“non-qualified deferred compensation” subject to Section 409A and the timing of
such payment is based on termination of Employee’s employment with the Bank
and/or MB, then for such purpose “termination of employment” shall mean
“separation from service” with the Company as such term is defined for purposes
of Section 409A.  Bank, MB and Employee acknowledge and agree that such
interpretation could, among other matters, (i) delay for a period of six (6) 

 

7

--------------------------------------------------------------------------------


 

months or more, or otherwise modify the commencement of severance and/or other
benefit payments; and/or (ii) modify the completion date of severance and/or
other benefit payments.  The Bank, MB and Employee further acknowledge and agree
that if, in the judgment of the Bank and MB, with the advice of its independent
accounting firm or other tax advisors, amendment of this Agreement is necessary
to comply with Section 409A, the Bank, MB and Employee will negotiate reasonably
and in good faith to amend the terms of this Agreement to the extent necessary
and possible for it to comply (with the most limited possible economic effect on
the Bank, MB and Employee) with Section 409A.

 

Notwithstanding anything to the contrary in this Agreement, to the extent
required to avoid additional taxes and interest charges under Section 409A of
the Internal Revenue Code, if any of the Company’s stock is publicly traded and
Employee is deemed to be a “specified employee” as determined by the Company for
purposes of Section 409A(a)(2)(B) of the Internal Revenue Code, Employee agrees
that any non-qualified deferred compensation payments due to him under this
Agreement in connection with a termination of employment that would otherwise
have been payable at any time during the six-month period immediately following
such termination of employment shall not be paid prior to, and shall instead be
payable in a lump sum at the beginning of the seventh (7th) month following
Employee’s termination of employment.

 

10.                                 Regulatory Provisions

 

Notwithstanding anything contained herein to the contrary, in no event shall the
total compensation paid out upon the departure of Employee be in excess of that
considered by the FDIC or the Office of the Comptroller of the Currency to be
safe and sound at the time of such payment, taking into consideration all
applicable laws, regulations, or other regulatory guidance.  Any payments made
to Employee, pursuant to this Agreement or otherwise, are subject to and
conditioned upon compliance with 12 U.S.C. Section 1828(k) and any regulations
promulgated thereunder.

 

11.                                 Ownership of Confidential Proprietary
Information

 

All records of the accounts of customers, and any other records and books
relating in any manner whatsoever to the customers of the Company, and all other
files, books and records and other materials owned by the Company or used by it
in connection with the conduct of its business, whether prepared by Employee or
otherwise coming into his possession, shall be the exclusive property of the
Company regardless of who actually prepared the original material, book or
record. All such books and records and other materials, and any copies thereof,
shall be immediately returned to the Company by Employee on any termination of
his employment.

 

12.                                 Trade Secrets

 

During the Term, Employee will have access to and become acquainted with what
Employee and the Company acknowledge are trade secrets, including the names of
customers and clients of the Company, their financial condition and financial
needs, financial information regarding the Company and other information
relating to the Company’s products, services and methods of doing business.
Employee agrees not to disclose any of the Company’s trade secrets, directly or
indirectly, or use them in any way, either during the term of employment (except
as

 

8

--------------------------------------------------------------------------------


 

required in the course of employment with the Bank) or after the termination of
this Agreement. Employee will not, for eighteen months following the termination
of Employee’s employment with the Bank, solicit for employment elsewhere
individuals who are active, full-time employees of the Bank.

 

13.                                 Indemnification

 

To the extent permitted by and consistent with Section 317 of the California
Corporations Code (“Section 317”), the Articles of Incorporation and the Bylaws
of the Company, and applicable federal law and regulations, including 12 U.S.C.
Section 1828(k), the Company shall indemnify Employee for expenses, judgments,
fines, settlements and other amounts actually incurred by Employee in connection
with any proceeding to which Employee is a party by reason of the fact that
Employee is or was an agent of the Company (as defined in Section 317) if the
proceeding arose from acts or omissions in the course and scope of Employee’s
employment other than willful misconduct or acts not covered by any
indemnification agreement between the Company and Employee. The Company shall
advance on behalf of Employee all costs, including attorneys’ fees, as necessary
with respect to any such proceeding. In the event any applicable law shall
require the issuance of an undertaking by Employee, such shall be acceptable
without bond, collateral or any other security being given by Employee in
connection therewith. This provision shall survive the termination of this
Agreement for any reason.

 

14.                                 Assignment and Modification

 

Except as required by the surviving entity in a change of control, this
Agreement and the rights and duties hereunder may not be assigned by any party
hereto without the prior written consent of the other, and the parties expressly
agree that any attempt to assign the rights of any party hereunder without such
consent will be null and void. Any modification of this Agreement shall be made
in a writing executed by both parties.

 

15.                                 Further Assurance

 

From time to time each party will execute and deliver such further instruments
and will take such other action as the other party reasonably may request in
order to discharge and perform the obligations and agreements hereunder.

 

16.                                 Notices

 

All notices required or permitted hereunder shall be in writing and shall be
delivered in person or sent by certified or registered mail, return receipt
requested, postage prepaid as follows:

 

To
Bank:                                                                                                                                             
Chairman of the Board
Bank of Manhattan, N.A.
2141 Rosecrans Avenue, Suite 1160
El Segundo, CA 90245

 

To
MB:                                                                                                                                                    
Chairman of the Board
Manhattan Bancorp

 

9

--------------------------------------------------------------------------------


 

2141 Rosecrans Avenue, Suite 1160
El Segundo, CA 90245

 

To
Employee:                                                                                                                    
Terry L. Robinson
2372 Scholarship
Irvine, CA 92612-5683

 

or such other party and/or address as any of such parties may designate in a
written notice served upon the other parties in the manner provided herein. All
notices required or permitted hereunder shall be deemed duly given and received
on the date of delivery if delivered in person or on the second day next
succeeding the date of mailing if sent by certified or registered mail.

 

17.                                 Arbitration

 

Any dispute or controversy arising under or in connection with this Agreement,
the inception or termination of Employee’s employment, or any alleged
discrimination or statutory or tort claim related to such employment, including
issues raised regarding the Agreement’s formation, interpretation or breach,
shall be settled exclusively by binding arbitration in Los Angeles, California
in accordance with, and under the auspices of  the employment rules of JAMS or
other mutually agreeable alternative dispute resolution service. A copy of the
employment rules of JAMS are attached hereto as Exhibit A.  The laws of the
United States and, to the extent not inconsistent therewith, the laws of the
State of California shall govern.  Without limiting the foregoing, the potential
claims covered by this Agreement include, but are not limited to, claims for
wages, bonuses or other compensation due; claims for breach of any contract or
covenant (express or implied) under which Employee believes he would be entitled
to compensation or benefits; claims for wrongful termination in violation of
public policy, tort claims related to such employment; claims for discrimination
and harassment (including, but not limited to, all claims arising under Title
VII of the Civil Rights Act of 1969, as amended, the Age Discrimination in
Employment Act of 1967, the Americans with Disabilities Act, the California Fair
Employment and Housing  Act, the California Labor Code and applicable wage
orders, the California Family Rights Act, the Federal Family and Medical Leave
Act of 1993, the Fair Labor Standards Act, the Consolidated Omnibus budget
Reconciliation Act of 1985, and the Employee Retirement Income Security Act;
claims for benefits (except where an employee benefit or pension plan specifies
that its claims procedure shall culminate in an arbitration or other procedure
different from this one); and claims for violation of any public policy,
federal, state or other governmental law, statute, regulation or ordinance.  The
arbitration shall provide for written discovery and depositions adequate to give
the parties access to documents and witnesses that are essential to the
dispute.  The arbitrator shall have no authority to add to or to modify this
Agreement, shall apply all applicable law, and shall have no lesser and no
greater remedial authority than would a court of law resolving the same claim or
controversy.  The arbitrator shall issue a written decision that includes the
essential findings and conclusions upon which the decision is based, which shall
be signed and dated.  Employee, on the one hand, and the Bank and MB
collectively, on the other hand, shall each bear his or their own costs and
attorneys’ fees incurred in conducting the arbitration; provided, however, that
the Bank and MB shall bear the fees and administrative costs charged by the
arbitrator and JAMS (or other alternative dispute resolution service selected). 
Judgment may be entered on the arbitrator’s

 

10

--------------------------------------------------------------------------------


 

award in any court having jurisdiction.  EMPLOYEE HEREBY EXPRESSLY WAIVES ANY
RIGHTS TO A JURY TRIAL.

 

18.                                 Successors

 

This Agreement shall be binding upon, and shall inure to the benefit of, the
successors of the parties.

 

19.                                 Entire Agreement

 

This Agreement constitutes the entire agreement between the parties, and all
prior negotiations, representations, or agreements between the parties, whether
oral or written, are merged into this Agreement and shall be deemed superseded
and canceled.

 

20.                                 Governing Law

 

This Agreement shall be construed in accordance with the laws of the State of
California.

 

21.                                 Executed Counterparts

 

This Agreement may be executed in one or more counterparts, all of which
together shall constitute a single agreement and each of which shall be an
original for all purposes.

 

22.                                 Section Headings

 

The various section headings are inserted for purposes of convenience only and
shall not affect the meaning or interpretation of tilts Agreement or any section
hereof.

 

23.                                 Calendar Days/Close of Business

 

Unless the context so requires, all periods terminating on a given day, period
of days or date shall terminate on the close of business on that day or date,
and references to “days” shall refer to calendar days.

 

24.                                 Severability

 

In the event that any of the provisions, or portions thereof, of this Agreement
are held to be unenforceable or invalid by any court of competent jurisdiction,
the validity and enforceability of the remaining provisions or portions thereof
shall not be affected thereby.

 

IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.

 

DATED:

November 23, 2010

 

EMPLOYEE

 

 

 

 

 

 

 

 

/s/ Terry L. Robinson

 

 

TERRY L. ROBINSON

 

11

--------------------------------------------------------------------------------


 

DATED:

November 23, 2010

 

Bank of Manhattan, N.A.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Grant Couch

 

 

 

Grant Couch

 

 

 

Chairman of the Board of Directors

 

 

 

 

 

 

 

 

DATED:

November 23, 2010

 

Manhattan Bancorp

 

 

 

 

 

 

 

 

By:

/s/ Grant Couch

 

 

 

Grant Couch

 

 

 

Chairman of the Board of Directors

 

12

--------------------------------------------------------------------------------